DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In a preliminary amendment applicant filed on September 11, 2020, claims 3-8 and 10 were amended, and claim 9 was cancelled by applicant. Claim 1-8 and 10 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-8 and 10 (now re-numbered as Claims 1-8 and 9, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
An image processing method for specifying a boundary between an invalid area in a peripheral edge part of a recess and a valid area inside the invalid area from an image obtained by imaging the recess of a container containing a culture medium, the image processing method comprising: 
setting a plurality of search areas of a predetermined size having mutually different circumferential positions along the peripheral edge part and 
extending in a radial direction from a center of the recess toward the peripheral edge part near the peripheral edge part in the image; 
executing an edge detection in each search area to obtain detected edge position and edge intensity for each search area; 
obtaining a relative shift amount for making a degree of similarity of image patterns highest for each search area when another search area adjacent to the search area in the circumferential direction is shifted in the radial direction with respect to the search area; 
and specifying a position of the boundary in one search area based on the edge positions, the edge intensities and the relative shift amounts in the search area and each of the search areas in neighboring ranges in the circumferential direction.
As these limitations were in claim 1, and claims 2-8 and 10 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 
Some closely related prior art references are listed below, in the PTO-892, and some were previously cited in the PCT search report for the parent application PCT/JP2018/047281, and the IDS forms filed by the applicant. The pertinence of the most relevant references are listed below as well as the deficiencies in the prior art with respect to the claimed limitations. None of the references cited were found to have taught the method recited in claim 1.  
(i) Wiles et. al., COLONY CONTRAST GATHERING, US Patent US 10,521,910 B2, filed April 22, 2016, published December 21, 2019, hereby referred to as “Wiles”. Wiles is directed towards an imaging system and method for microbial growth detection, counting or identification, using image analysis. The system and method compares image data using spatial differences, time differences, color space transformation, and image input data to assess whether microbial growth has occurred for a given sample. Wiles does teach the tracking of growth rates over the image data and does suggest measuring the colonies radially using polar coordinates. However, Wiles fails to teach all of the claimed features for the overall invention of an image processing method that specifies “a boundary between an invalid area in a peripheral edge part of a recess and a valid area inside the invalid area from an image obtained by imaging the recess of a container containing a culture medium,” and the actual claimed process is different. As a result, examiner did not find that this reference or the other cited references disclosed the claimed limitations. 
(ii) Triva, US PGPub US 2016/0083686 A1, DEVICE AND METHOD FOR AUTOMATIC PROCESSING OF CULTURE PLATES FOR MICROBIOLOGICAL SAMPLES. Triva is directed towards a device and method for automatically processing culture plates for microbiology samples using image analysis. However Triva fails to teach that the claimed limitations, specifically: the bolded limitations of the claimed features presented above. Triva does not teach the overall invention of an image processing method that specifies “a boundary between an invalid area in a peripheral edge part of a recess and a valid area inside the invalid area from an image obtained by imaging the recess of a container containing a culture medium”. As a result, examiner did not find that Triva disclosed the claimed limitations, and does not anticipate or obviate the claimed invention. 
(iii) Torimaru et al., JP Publication JP,2011-100222,A, Image processing apparatus and image processing method, Cited by applicant in IDS submitted on September 11, 2020. Torimaru is another relevant reference directed towards a system and method for target detection using an edge extracting unit that radially extends from a central point, and was cited in the written search opinion of the International Patent Office. However, Examiner agrees with the analysis from the written search opinion that the prior art of record as determined by the international patent office is pertinent to the overall field of endeavor, but still fails to specify the claimed limitations in the manner recited. As a result, neither Torimaru nor the other prior art cited in the IDS forms by the applicant was seen as anticipating or obviating the claimed limitations cited above.

(v) Hikida et al. WIPO Pub WO 2018/055823 Al., US PGPub US 2019/0234730  "METHOD OF DETECTING POSITIONAL DISPLACEMENT OF SAMPLE CONTAINER, IMAGE CAPTURING METHOD EMPLOYING SAME, AND SAMPLE CONTAINER POSITIONAL DISPLACEMENT DETECTING DEVICE" April 18, 2017, PCT/JP2017/015551, hereby referred to as “Hikida”. Hikida teaches a method for accurately detection the positional displacement of a sample container placed in an image capturing device which uses a series of steps to identify actual central coordinates for each well using logical edge coordinates. Although Hikida is pertinent to the overall field of endeavor, it fails to anticipate or obviate the claimed limitations, specifically calculating a “relative shift amount for making a degree of similarity of image patterns highest for each search area when another search area adjacent to the search area in the circumferential direction is shifted in the radial direction with respect to the search area;” and “specifying a position of the boundary in one search area based on the edge positions, the edge intensities and the relative shift amounts in the search area and each of the search areas in neighboring ranges in the circumferential direction”, as required by the claimed limitations.
As a result, the claimed language which is highly dependent upon claimed limitations is not taught by the prior art alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAHMINA N. ANSARI
Art Unit 2662, Primary Examiner

September 24, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662